Citation Nr: 1019151	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  01-04 887	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs  (VA) Regional Office 
(RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an effective date prior to 5 October 1995 for 
the grant of service connection for subclavian steal syndrome 
(SSS).


REPRESENTATION

Appellant represented by:	Kristina L. Derro, Attorney


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The Veteran had active service from February 1969 to December 
1970.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a June 2000 rating action that granted 
service connection for SSS and assigned 5 October 1995 as the 
effective date of the grant.  The Veteran appealed the 
effective date of the grant of service connection, claiming 
an earlier effective date (EED).

By decision of July 2001, the Board denied an EED for the 
grant of service connection for SSS.  The Veteran appealed 
the denial to the U.S. Court of Appeals for Veterans Claims 
(Court).  By June 2003 Order, the Court vacated the Board's 
July 2001 decision, and remanded the matter to the Board for 
compliance with instructions contained therein.  The VA 
Secretary appealed the Court's June 2003 Order to the U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit), 
which in May 2004 vacated the Court's Order and remanded the 
matter to the Court for further proceedings consistent with 
its decision in Conway v. Principi, 353 F. 3d 1369 (Fed. Cir. 
2004).  By August 2004 Order, the Court again vacated the 
Board's July 2001 decision and remanded the matter to the 
Board for readjudication.  By November 2004 Order, the Court 
granted the VA Secretary's motion for reconsideration and 
stayed the proceedings pending the outcome of the Court's 
decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  By July 2006 Order, the Court again vacated the 
Board's July 2001 decision, and remanded the matter to the 
Board for further proceedings consistent therewith.

By decision of April 2007, the Board remanded the issue on 
appeal to the RO for further development of the evidence and 
for due process development.

By decision of December 2008, the Board denied an EED for the 
grant of service connection for SSS.  By November 2009 Order, 
the Court vacated that portion of the Board's December 2008 
decision that denied an EED for the grant of service 
connection for SSS, and remanded the matter to the Board for 
compliance with instructions contained in a November 2009 
Amended Joint Motion for Partial Remand of the appellant and 
the VA Secretary.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim for an effective date prior to 5 October 
1995 for the grant of service connection for SSS on appeal 
has been accomplished.

2.  By rating action of June 2000, the RO granted service 
connection for SSS from  5 October 1995, the date of receipt 
of the veteran's original claim for service connection for 
that disability.

3.  The record contains no document prior to 5 October 1995 
that may be reasonably construed as a pending claim for 
service connection for SSS.  


CONCLUSION OF LAW

The claim for an effective date prior to 5 October 1995 for 
the grant of service connection for SSS is without legal 
merit.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. 
§§ 3.151, 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Pertinent to the claim for an EED for the grant of service 
connection for SSS, the RO has notified the Veteran and his 
attorney of the reasons for the denial of the claim, and 
afforded them opportunities to present evidence and argument 
in connection therewith.  The Board finds that these actions 
are sufficient to satisfy any duties to notify and assist 
owed him with respect to that issue.  As will be explained 
below, the claim for an EED currently under consideration 
lacks legal merit; hence, the duties to notify and assist 
imposed by the VCAA are not applicable.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  

II.  Analysis

Under the applicable criteria, generally, the effective date 
of an award based on an original claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a).  

If a claim for service connection is received within 1 year 
following separation from service, the effective date will be 
the day following separation from service; otherwise, the 
effective date is the date of the claim.  38 U.S.C.A. § 
5110(b)(1);    38 C.F.R. § 3.400(b)(2)(i).  

A specific claim in the form prescribed by the VA must be 
filed in order for benefits to be paid or furnished to any 
individual under the laws administered by the VA.  
38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  Any 
communication or action, indicating an intent to apply for 1 
or more benefits under the laws administered by the VA, from 
a claimant, his duly-authorized representative, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155(a).

An intent to apply for benefits is an essential element of 
any claim, whether formal or informal, and such intent must 
be communicated in writing.  See MacPhee v. Nicholson, 459 F. 
3d 1323 (Fed. Cir. 2006) (holding that the plain language of 
the regulations requires a claimant to have an intent to file 
a claim for VA benefits); Brannon v. West, 12 Vet. App. 32, 
35 (1998) (holding that, before the VA can adjudicate a claim 
for benefits, the claimant must submit a written document 
identifying the benefit, and expressing some intent to seek 
it).

In Tyrues v. Shinseki, 23 Vet. App. 166 (2009), the Court 
reiterated its holding in Clemons v. Shinseki, 23 Vet. 
App. 1, 4 (2009), that claimants seek benefits for 
disabilities as they perceive them based upon particular 
symptoms, not based upon a particular medical term causing 
the perceived disability.  The requirement to liberally 
construe a claim, and the recognition that claimants 
generally are not competent to provide opinions as to 
diagnoses that require medical training, compel the VA to 
view and develop a claim for benefits based on the reported 
symptoms, and not just a particular, unconfirmed 
"diagnosis."  On the other hand, the requirement to 
liberally construe a claim for benefits in no way constrains 
the VA from processing the claim based on different theories 
or diagnoses.  The Federal Circuit has held that a claim for 
benefits finally denied as to one medical cause is to be 
treated separately from a subsequent claim for benefits based 
on a different medical cause, even when the disability as 
perceived by the veteran is the same, such as a hearing loss 
that is sensorineural, as opposed to conductive.  Boggs v. 
Peake, 520 F. 3rd 1330, 1337 (Fed. Cir. 2008). 

In this case, the RO granted service connection for SSS 
effective 5 October 1995, the date of receipt of the 
veteran's original claim for service connection for that 
disability.  The Veteran and his attorney have requested an 
award of service connection for that disability from a date 
shortly after separation from service in December 1970, or 
from 17 July 1995, the date of receipt of a written statement 
from the Veteran.  However, the Board finds that there is no 
legal basis for assignment of an effective date for such 
award at any time prior to 5 October 1995.  Simply stated, 
there was no pending claim filed prior to 5 October 1995 
pursuant to which the benefit awarded could have been 
granted.

The record is completely negative for any communication or 
action prior to             5 October 1995 indicating an 
intent to apply for service connection for SSS from the 
claimant, his duly-authorized representative, or some person 
acting as his next friend which identifies that benefit as 
the one sought.  

The veteran's original application for VA compensation 
benefits at separation from service, signed by the Veteran in 
December 1970 and received by the RO in January 1971, neither 
identified service connection for SSS as a benefit sought, 
nor expressed some intent to seek it.  Inasmuch as no claim 
for service connection for SSS was received within 1 year 
following the veteran's separation from service, there is no 
legal basis for granting service connection effective the day 
following separation from service; rather, the governing 
legal authority makes clear that, under these circumstances, 
the effective date can be no earlier than the date of the 
claim for that benefit.  See 38 U.S.C.A. § 5110(b)(1); 38 
C.F.R. § 3.400(b)(2)(i).  

In a statement which was received on 17 July 1995, the 
Veteran requested a VA examination for his 2 service-
connected disabilities, hearing loss and tinnitus, mentioned 
loss of balance, and identified a VA outpatient clinic where 
he was receiving treatment.  However, there is nothing in the 
July 1995 statement that may be reasonably construed as a 
claim on the part of the Veteran, or that reflects his intent 
to apply, for service connection for SSS that identified 
service connection as a benefit sought.  To the contrary, the 
veteran's July 1995 statement clearly reflects only an intent 
to claim increased ratings for his service-connected hearing 
loss and tinnitus disabilities, and did not require the RO to 
adjudicate a separate, additional claim for service 
connection for loss of balance as a symptom of as-yet-
undiagnosed SSS.  

The Board finds no reasonable basis upon which the RO should 
have construed the veteran's July 1995 reference to a loss of 
balance, in the context of clear claims for increased ratings 
for service-connected auditory disabilities, as identifying 
service connection for SSS as a benefit sought, or expressing 
an intent to seek service connection for such additional 
disability.  Rather, the Board finds that the RO reasonably 
construed the veteran's statement with respect to loss of 
balance, in the context of clear claims for increased 
ratings, to be no more than a reference to a symptom of 
existing auditory disabilities that were already service 
connected, rather than a new claim for service connection for 
additional, separate disability such as SSS.  In this regard, 
the Board notes that the RO originally granted service 
connection for hearing loss and tinnitus in March 1971 based 
on service medical records showing the veteran's reported 
symptoms of dizziness, ringing in the ears, hearing loss, and 
positional vertigo.  On February 1990 VA examination, the 
Veteran reported symptoms of persistent tinnitus and episodes 
of vertigo since he was exposed to heavy mortar blasts in 
military service, and the diagnosis was bilateral tinnitus 
aurium.  Even considering the mandate to liberally construe a 
claim, the Board finds that the RO reasonably construed the 
veteran's July 1995 reference to loss of balance as no more 
than a symptom of his existing auditory disabilities for 
which service connection had originally been granted on the 
basis of previously-reported symptoms of dizziness, ringing 
in the ears, hearing loss, and positional vertigo - 
particularly in view of the fact that the record contains no 
medical evidence of a provisional diagnosis of SSS earlier 
than that shown in a VA treatment record of September 1995, 
some 2 months subsequent to the veteran's July 1995 reference 
to the symptom of balance loss.      

On 5 October 1995, the RO received the Veteran's original 
claim for service connection for SSS wherein, for the first 
time, he clearly identified service connection for that 
recently-diagnosed disability as an additional benefit 
sought, and expressed an intent to seek it.  As indicated 
above, that claim served as the basis for the RO's June 2000 
rating action that granted service connection for SSS from 
that date.  In this regard, the Board notes that, while the 
VA does have a duty to assist a claimant in developing facts 
pertinent to a claim, it is the claimant who must bear the 
responsibility for coming forth with the submission of a 
claim for benefits under the laws administered by the VA.  
See 38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  The Board 
finds that the facts of this case clearly demonstrate that 
the VA was not put on notice that service connection for SSS 
was sought at any time prior to 5 October 1995.  

Accordingly, on these facts, the Board finds that 5 October 
1995 is the earliest possible date for the grant of service 
connection for SSS.  The pertinent legal authority governing 
effective dates is clear and specific, and the Board is bound 
by it.  As, on these facts, no effective date earlier than 5 
October 1995 is assignable for the grant of service 
connection, the appeal with respect to the claim for an EED 
for the award thereof must be denied.  Where, as here, the 
law and not the evidence is dispositive, the appeal must be 
terminated or denied as without legal merit.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994). 
    

ORDER

An effective date prior to 5 October 1995 for the grant of 
service connection for SSS is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


